Citation Nr: 1111366	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1940 to November 1946 and from August 1948 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In an August 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Accordingly, he was scheduled for a Travel Board hearing on August 25, 2010.  He subsequently submitted correspondence requesting that his hearing date be postponed due to illness.  Accordingly, the Veteran was rescheduled for a Travel Board hearing on November 16, 2010.  However, in advance of that date, the Veteran submitted an October 2010 written statement indicating that he would be unable to attend that rescheduled hearing due to his inability to walk.  Additionally, a report of contact dated in October 2010 shows that the Veteran was scheduled to have inpatient treatment for his heart and leg problems and, consequently, would be unable to attend November 2010 hearing.  That October 2010 report of contact also contained an additional request for a rescheduled hearing.  

Unfortunately, the Veteran's written statement and report of contact was not associated with the claims folder until after date of the scheduled November 2010 hearing.  Nevertheless, as that correspondence was in VA's custody prior to the scheduled date of hearing, the Board finds that the Veteran's motion to reschedule his Travel Board hearing was timely and made for good cause and is therefore granted.  As he has not yet been afforded a subsequent opportunity for a hearing before the Board, the RO should schedule such a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.

Schedule the Veteran for a Travel Board hearing on his appeal at the RO in Nashville, Tennessee.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

